     Case 2:21-cv-00375-RGK-JPR Document 4 Filed 01/22/21 Page 1 of 2 Page ID #:21



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    ANTHONY UDOM,                    )   Case No. CV 21-0375-RGK (JPR)
                                       )
12                       Petitioner,   )
                                       )   ORDER SUMMARILY DISMISSING HABEAS
13                  v.                 )   PETITION WITHOUT PREJUDICE AND
                                       )   CLOSING CASE
14    SHERIFF ALEX VILLANUEVA,         )
                                       )
15                       Respondent.   )
                                       )
16
17         On January 11, 2021, Petitioner, who is apparently an inmate
18 at the Twin Towers Correctional Facility, filed an almost
19 entirely blank, unsigned, undated Petition for Writ of Habeas
20 Corpus form.1         The Petition contains no allegations whatsoever,
21 nor does it identify a conviction Petitioner seeks to challenge
22 or raise any claims concerning it.
23         Rule 4 of the Rules Governing Habeas Corpus Cases states
24 that a district judge “must dismiss” a petition “[i]f it plainly
25 appears from the petition and any attached exhibits that the
26 petitioner is not entitled to relief.”           See also C.D. Cal. R. 72-
27
           1
               Petitioner neither paid the filing fee nor submitted a
28 complete request to proceed in forma pauperis.

                                            1
     Case 2:21-cv-00375-RGK-JPR Document 4 Filed 01/22/21 Page 2 of 2 Page ID #:22



 1 3.2 (providing for magistrate judges to prepare summary-dismissal
 2 orders for district judges’ signature).           Summary dismissal is
 3 appropriate when the petition is “vague [or] conclusory” or
 4 “patently frivolous.”        Hendricks v. Vasquez, 908 F.2d 490, 491
 5 (9th Cir. 1990) (quoting Blackledge v. Allison, 431 U.S. 63, 75-
 6 76 (1977)).      Here, the Petition is patently frivolous because it
 7 is entirely conclusory: it contains no allegations or information
 8 of any kind other than Petitioner’s place of incarceration and
 9 the fact that he pleaded not guilty at some time to some charge.
10         Accordingly, the Petition is DISMISSED without prejudice.
11 The Clerk is directed to close this case.
12
     DATED: -DQXDU\
13                                      R. GARY KLAUSNER
                                        U.S. DISTRICT JUDGE
14
15 Presented by:
16 ___________________________
     Jean Rosenbluth
17 U.S. Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28

                                          2
